Citation Nr: 1747248	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-31 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a low back condition, to include as secondary to service connected conditions.

3.  Entitlement to service connection for loss of use of the left foot with foot drop, to include as secondary to the service connected disability of left foot degenerative joint disease with plantar flexion contracture. 

4.  Entitlement to a rating in excess of 10 percent for a left foot condition, diagnosed as degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2012 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2017, the Veteran testified at a hearing before the undersigned law judge.  A transcript of the hearing is associated with the record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDINGS OF FACT

1.  A right knee disorder is not currently shown.

2.  The Veteran's low back disorder is not shown in service, related to his time in service, or caused by or aggravated by his service connected conditions.

3.  The Veteran's left foot loss of use is not shown in service, related to his time in service, or caused by or aggravated by his service connected left foot disorder.

4.  For the period on appeal, the Veteran's left foot disorder has been characterized by moderate symptoms; moderately severe symptoms have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability, to include as secondary to a service-connected condition, have not been met.  38. U.S.C.A. §§ 1101, 1111, 1131, 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  The criteria for service connection for a low back disorder, to include as secondary to a service-connected disorder, have not been met.  38. U.S.C.A. §§ 1101, 1111, 1131, 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

3.  The criteria for service connection for left foot loss of use, to include as secondary to a service-connected left foot disorder, have not been met.  38. U.S.C.A. §§ 1101, 1111, 1131, 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

4.  The criteria for an initial rating in excess of 10 percent for left foot degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5284 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in June 2012 and October 2013. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, VA examination reports, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).

Hence, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Service Connection

The Veteran is seeking service connection for a right knee disability, a low back disability, and loss of use of the left foot with foot drop, to include as secondary to service connected conditions.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112 , 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology for diseases, including arthritis, that qualify as a chronic disease listed in 38 C.F.R. § 3.309(a) (2016).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.
 
In this case, after reviewing all evidence currently of record, the Board determines that service connection is not warranted because the evidence does not show that the Veteran has a current right knee disability.  Further, neither the Veteran's back disorder nor his foot drop are related to or onset during service or within a year after separation. 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection. 38 U.S.C.A. § 1110  (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the Board determines that service connection for the Veteran's right knee is not warranted because there is no current disability in the right knee.  The record contains no evidence of the Veteran being treated for right knee pain in service.  Moreover, the Veteran's September 2012 evaluation was normal as to his right knee.  The examiner noted full range of motion, no objective evidence of painful motion, and full muscle strength in the Veteran's right knee.  Records from as recent as February 2015 note normal flexion and extension of the Veteran's right knee.

Diagnosis or symptoms of a current disability is the threshold requirement for both direct and secondary service connection.  See Sheldon v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).  Here, there is no diagnosable current disability in the Veteran's right knee.  Without a current disability, there can be no service connection.  While the Veteran endorses lack of feeling, that alone is insufficient to warrant service connection.  See Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).
  
The Veteran also contends that his service connected left foot, left hip, and/or left knee disorders caused his low back disorder, which in turn caused his foot drop.  However, after reviewing all evidence of record, the Board determines that service connection is not warranted for a back disorder or foot drop because the evidence does not show that neither disability is related to or had its onset during service or within a year after separation, nor is it related to any of his service connected disabilities.

First, the Veteran is not precluded from establishing service connection for his low back disorder or left foot disorder with proof of actual direct causation as due to active duty service.  However, service connection is not warranted on this basis.  The Veteran's service treatment records do not reflect treatment in service for a back disorder or left foot drop.  A separation examination report in October 1969 reflected that his spine was in normal condition.  The first indication of a back disorder since separation was thirty-five years after the Veteran's service in 2004, when the Veteran was seen for lower back pain.  While the Veteran states that his lower back pain is due to his service connected left knee disability, he has never truly asserted that his lower back pain has existed since service.  Indeed, he states that his back pain onset in 2009.  While the Veteran's treatment records and separation examination refer to complications from a foot injury, the Veteran is already service connected for degenerative joint disease resulting from his foot being run over by a truck during service.  The first indication of foot drop did not present until after the Veteran had low back surgery in 2013.  Therefore, with regard to both current disabilities on appeal, continuity is not established based on either the competent clinical evidence or the Veteran's statements.   

Next, service connection may also be granted when the evidence establishes a medical nexus between the Veteran's current disability and his military service.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's disorders to active duty.  

There is no medical nexus between the Veteran's current lower back symptoms and either his active duty or his service connected disabilities.  Direct service connection is not available in this case because the Veteran's service treatment records make no mention of treatment for a back disorder in service.  As such, this discussion will focus primarily on service connection secondary to the Veteran's service connected disorders.  The Veteran's September 2012 VA examiner examined the Veteran in clinic and noted multi-level degenerative disc disease with narrowing of the spinal canal, and that the Veteran's back was asymptomatic until several years prior to the examination.  Further, he noted that the Veteran's back symptoms were more common with aging and the physical labor in which the Veteran engaged for decades after service.  Reasoning that the back is multiple joints from the foot, the examiner stated that the altered biomechanics in the foot are not severe enough to be related to the Veteran's back disorder.  Rather, the back problems are more consistent with years of heavy labor.  The Veteran attended another examination in February 2016.  The examiner concurred with the first examiner regarding the lack of causation of the Veteran's back disorder by his service connected left foot disorder.  He also agreed that the Veteran's back condition is more consistent with either a traumatic event, which did not occur in or within a year of service, or the Veteran's years of heavy labor and/or the aging process.  The examiner delivered similar opinions in regards to the Veteran's left hip and left knee, asserting that neither condition is severe enough to be related to the Veteran's back problems.  The Veteran's post-service career in labor and the natural aging process were cited by the examiner as far more likely contributors to the Veteran's lower back pain.

While the examiner did not expressly address whether the Veteran's back disorder could have been aggravated by his service or service connected disabilities, the examiner was clear that the Veteran's back disorder is solely a result of his heavy post-service labor and/or the aging process, rather than his left foot disorder.
  
Likewise, the Board finds that the weight of the competent evidence does not attribute the Veteran's foot drop to active duty, despite his contentions to the contrary.  There is no medical nexus between the Veteran's active duty and current foot drop. 

Direct service connection is not available for the Veteran's foot drop because no symptoms of foot drop were noted in service, and he has not asserted that his foot drop is the result of any injury in service.  As for secondary service connection, the Veteran's January 2015 examiner stated that his foot drop is not related to his degenerative joint disease of the left foot.  Rather, it was proximately caused by the surgery he underwent for his non service connected back condition.  While the examiner did not expressly address whether the Veteran's foot drop could have been aggravated by his service or service connected disabilities, the examiner was clear that the Veteran's foot drop is solely a result of his back surgery.  Given that his back condition is not service connected, the Veteran cannot obtain service connection for loss of use of his left foot due to foot drop.  

The Board notes that the Veteran's representative submitted an article in November 2013 that suggests a correlation between uneven leg length and delayed onset low back pain.  Such studies are probative, and do support the Veteran's appeal.  However, the Board finds that these studies, which are general in nature, are outweighed by the opinions provided by VA examiners.  Specifically, unlike these studies, the VA examiners had the ability to interview the Veteran, review his medical records, and make specific conclusions based on the Veteran's specific history.  Therefore, greater weight must be placed on the VA examiners' opinions.  

The Board has considered the Veteran's assertions that his back disorder and foot disorder were caused by service connected disabilities, that his foot drop is related to a delay of eight months from his complaint to the time he was given surgery, and relating his back disorder to unequal leg length.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, however, the Veteran is not competent to testify regarding the etiology of orthopedic or neurological phenomena, or the reasonableness of any possible delay in treatment.  See Jandreau, 492 F.3d 1372 at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not have a simple identification that a layperson is competent to make.  Therefore, the Veteran's lay statements that his current disorders are related to his time in service are found to lack competency.   

In sum, the most probative evidence of record shows no evidence linking the Veteran's back disorder or his foot drop to any event, injury, or disease incurred in service, either through direct or secondary service connection.  Based on the evidence of record, the Veteran's claim must be denied.

Increased Rating

The Veteran seeks an increased rating for left foot degenerative joint disease.  He currently receives a 10 percent rating for a foot disorder under 38 C.F.R. § 4.71a, DC 5284.  

Under DC 5284, a 20 percent rating is warranted when the evidence shows a "moderately severe" disability of the foot.  The rating schedule does not define the terms "moderate" or "severe" and the Board must instead evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6 (2014).   

However, the Board concludes that a rating in excess of 10 percent is also not warranted on this basis.  Specifically, while the Veteran has complained of pain in his foot, the evidence does not indicate that it has impaired him to a "moderately severe" level.  To the contrary, the evidence of record, including the Veteran's August 2017 hearing testimony indicates that he is still able to walk for periods of time, without support, and his pain and instability appear to be well controlled with the use of a cane and/or walker, as well as wearing arch supports.  Thus, while it is clear that he experiences impairment in his foot, it does not appear that his symptoms, apart from his foot drop, are of a "moderately severe" level.  

While the Veteran's January 2015 examination describes many symptoms that are of a severe nature, such as pain and weakness, these are neurological symptoms more closely tied to his non-service connected foot drop, rather than symptoms warranting an increased rating under DC 5284 for degenerative joint disease.  Moreover, the symptoms such as sleeplessness due to pain, and having to wear a larger shoe on the left foot because of broken veins and discoloration, are adequately addressed under the Veteran's current rating and do not render the Veteran's left foot disorder "moderately severe."  Therefore, the Board finds that an increased rating under DC 5284 is not warranted.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements regarding his service-connected disabilities.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities, and has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242   (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111   (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the Board has explained why the Veteran's relevant symptoms do not merit ratings greater than the ones assigned.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria. 

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995).

Based on the evidence of record, the Board determines that a 10 percent rating is warranted based on the moderate nature of the Veteran's symptoms.  However, a rating in excess of 10 percent is not warranted.


ORDER

Service connection for a right knee condition is denied.

Service connection for a low back condition, to include as secondary to service connected conditions is denied. 

Service connection for loss of use of the left foot with foot drop, to include as secondary to the service connected disability of left foot degenerative joint disease with plantar flexion contracture is denied.

A rating in excess of 10 percent for a left foot condition, diagnosed as degenerative joint disease is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


